ORDER No extraordinary circumstances, unusual or exceptional conditions, appearing the the record (as Provided in Rules I and II of our Criminal Rules hereafter to be known as Criminal Procedure Rules 2 and 31 adopted by this court on June 28, 1971), the White County Circuit Court, Second Division, is herewith directed to either set for trial Case No. 2579 wherein the Defendant, Franklin Ray, is charged with the crime of Burglary and Grand Larceny, on or before April 16, 1973, or, in the alternative, to release said Defendant, on his own recognizance by said date to await trial. It is so ordered. Fogleman, J., would deny the Writ.   Criminal Procedure Rule 2 All courts of this state having jurisdiction of criminal offenses shall henceforth, except for extraordinary circumstances, give precedence to the trials of criminal felony offenses over other matters before said courts. Criminal Procedure Rule 3 All courts of this state having jurisdiction of criminal offenses shall henceforth, in the absence of unusual or exceptional conditions requiring the expeditious trial of an accused person free on bail, give precedence to the trials of those criminal offenses in which the accused person is incarcerated by the state pending said trial.